Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.24BA

 

ONE HUNDRED SECOND AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

 

This One Hundred Second Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., (“CSG”), and Time Warner Cable Inc. (“TWC”).  CSG and TWC entered
into a certain CSG Master Subscriber Management System Agreement executed March
13, 2003 (CSG document no. 1926320), and effective as of April 1, 2003, as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment, shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

CSG and TWC agree to the following as of the Effective Date:

 

1.

Customer desires to replace its **** Direct Connection of Data Communications
Services with a *** (**) ******** circuit (the "Circuit") in Customer's
********** ***** ******** location.  Customer is responsible for the Circuit and
any equipment associated with the Circuit.  CSG will provide the necessary
hardware and connectivity to the Circuit and maintenance of such hardware and
connectivity.  As a result, Schedule F of the Agreement will be amended to
delete Section D to the Data Communications Services section of Schedule F and
shall be replaced as follows:

 

Description of Item/Unit of Measure

Frequency

Fee

D.  Direct Connection (Note 1) (Note 2) (Note 5)

 

 

·Direct Connect Installation Fee

********

$**********

·Direct Connect Maintenance and Support Fee (Note 3) (Note 4)

********

$**********

Note 1: Direct Connects must be reviewed and approved by a CSG engineer.

Note 2: Implementation of the Circuit shall be set forth in that certain
Statement of Work entitled "Implement Upgrade Direct Connections of Data
Communications Services" (CSG document no. 4108937).

Note 3: The ****** Maintenance and Support Fee shall be subject to the annual
adjustment to fees, pursuant to Section 5.4 of the Agreement.

Note 4: Upon completion of the implementation of the Circuit as provided in the
Statement of Work entitled “Implement Upgrade Direct Connections of Data
Communications Services” CSG shall invoice Customer on a ******* ******** basis
through ***** *** ****.  Customer and CSG agree the prorated amount shall be
based upon the difference between the Direct Connect Maintenance and Support Fee
and the previously paid **** Direct Connection of Data Communications Services
********** Maintenance and Support Fee.  Thereafter, CSG will invoice Customer
on an ********** basis in accordance with the Agreement.  

Note 5: Customer is responsible for connectivity to the CSG ******** ********
********.  CSG agrees to provide ********** ********** as requested by Customer
which shall not exceed ****** (**) *****.

 

THIS AMENDMENT is executed as of the day and year last signed below (the
“Effective Date").

 

TIME WARNER CABLE INC. (“TWC”)

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Todd Dolan

By:  /s/ Joseph T. Ruble

 

Name: Todd Dolan

 

Name:  Joseph T. Ruble

 

Title:  Group Vice President

 

Title: EVP, CAO & General Counsel

 

Date:  January 15, 2016

 

Date: 28 Jan 2016

 